Citation Nr: 0913850	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-31 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), evaluated as 30 percent disabling.

2.  Entitlement to a higher initial rating for a scar of the 
right ankle, evaluated as noncompensably (zero percent) 
disabling.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2006 and August 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifest by no 
worse than reduced reliability and productivity due to 
flattened affect, impairment of short- and long-term memory, 
impaired judgment, disturbance of motivation and mood, and 
difficulty establishing and maintaining effective social 
relationships.

2.  The Veteran's service-connected right ankle scar is a 
5 by 0.2 centimeter asymptomatic wound scar.

3.  The Veteran does not have a neck disability.

4.  The Veteran does not have a left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for 
service-connected posttraumatic stress disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.29, 4.126, 4.130, 
(Diagnostic Code 9411) (2008).

2.  The criteria for a compensable initial rating for 
service-connected right ankle scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.118 (Diagnostic Code 7804) (2008).

3.  The Veteran does not have a neck disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

4.  The Veteran does not have a left ankle disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal have 
been accomplished.  Through a May 2006 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claims.  By a May 2008 letter, the RO 
provided the general criteria for assigning disability 
ratings and listed the applicable diagnostic codes.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  By the May 
2006 letter, the RO provided the Veteran with the general 
criteria for assigning disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Additionally, once the Veteran disagrees with an 
initial determination, other provisions apply to the 
remainder of the adjudication process, particularly those 
pertaining to the issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) 
(West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2008); Dunlap 
v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a 
remand for further VCAA notification is not necessary.  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's claims, the claims 
were properly re-adjudicated in June 2008, which followed the 
May 2006 and May 2008 notice letters.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the May 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Nashville VA Medical Center (VAMC) and Atlantic Psychiatric 
Center as treatment providers.  Available records from those 
facilities were obtained.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claims on appeal that need to be 
obtained.  Additionally, in September 2006 and October 2006, 
the Veteran was afforded VA examinations, the reports of 
which are of record.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

Although a VA examination was not provided in connection with 
the claims of service connection for a neck and a left ankle 
disability, one is not necessary to decide those claims.  
Because the evidence of record contains sufficient competent 
medical evidence to decide the claims, the Board finds that a 
medical examination is not warranted.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

II.  Rating Claims

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A.  PTSD

The Veteran contends that his PTSD has been more disabling 
than indicated by the assigned 30 percent rating.  He 
therefore contends that a higher initial rating is warranted.

PTSD is evaluated under Diagnostic Code 9411.  Under the 
general rating formula for mental disorders, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
settings); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Finally, a 30 percent rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and/or recent events).  38 
C.F.R. § 4.130 (Diagnostic Code 9411) (2008).

In October 2006, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner diagnosed the 
Veteran with PTSD, noting the Veteran's in-service stressors.  
The examiner found that the Veteran did not have total 
occupational or social impairment.  The examiner also noted 
that the Veteran did not experience panic attacks and did not 
demonstrate obsessive and/or ritualistic behavior.  In 
addition, the Veteran did not have homicidal or suicidal 
thoughts.  The examiner found the Veteran to have a flattened 
affect and was in a dysphoric mood during the examination.  
The examiner concluded that the Veteran had impaired judgment 
based upon a history of aggressive behavior towards others.  
The examiner also found that the Veteran tended toward social 
isolation and had a history of frequent interpersonal 
conflict, including two divorces and estrangement from one 
son.  

At a July 2008 hearing, the Veteran stated that he did not 
socialize with family or friends.  Hearing Transcript at 3-4.  
In addition, the Veteran indicated that he had difficulty 
sleeping due to stress-related nightmares and that he had 
difficulty remembering names of relatives.  Hearing 
Transcript 3, 10.  The Board notes that a global assessment 
of functioning (GAF) score of 60 was assigned at the October 
2006 examination.  This score represents moderate symptoms or 
moderate difficulty in social, occupation, or school 
functioning.  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  The score is representative of the Veteran's 
overall mental health and the symptoms represented are 
consistent with the criteria for a 50 percent evaluation.  
See 38 C.F.R. § 4.130 (Diagnostic Code 9411).  This is 
especially so given his flattened affect, impaired judgment, 
and difficulty with relationships.  

Based on the medical evidence of record, a 50 percent rating 
is appropriate for the Veteran's service-connected PTSD.  A 
higher rating is not warranted because the Veteran does not 
have occupational and social impairment with deficiencies in 
most areas such as described by the criteria for the 70 
percent rating.  The Veteran has not demonstrated suicidal 
ideation or obsessional rituals and, at the October 2006 
examination, the Veteran's speech was found to be normal, not 
illogical, obscure, or irrelevant.  Finally the Veteran has 
denied experiencing panic attacks and has not neglected his 
personal appearance and hygiene.  Thus, a 50 percent rating 
is appropriate for the Veteran's PTSD-his symptoms are best 
characterized by these criteria and have been this disabling 
since the award of service connection.  See 38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2008); Fenderson, supra.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's PTSD has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

B.  Scar

The Veteran contends that his service-connected scar, which 
was caused by a wound to the right ankle, has been more 
disabling than indicated by the assigned noncompensable (zero 
percent) rating.  (The Board notes that, while the scar is a 
result of a wound of the right ankle, only the scar has been 
service connected by the RO.)  He therefore contends that a 
higher initial rating is warranted.

Superficial scars may be evaluated under Diagnostic Code 
7804, which provides for a 10 percent rating for such scars 
that are painful on examination.  38 C.F.R. § 4.118 (2008).  
(Superficial scars are ones not associated with underlying 
soft tissue damage.  Diagnostic Code 7804, Note (1).)  If a 
superficial scar is unstable, a 10 percent rating is 
warranted.  Id.  (An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Diagnostic Code 7803, Note (1).  Superficial scars 
that do not cause limitation of motion, other than those of 
the head, face, or neck, may also be rated as 10 percent 
disabling if of an area of 144 square inches or greater.  
Diagnostic Code 7802.  Other scars are to be rated on the 
basis of limitation of function of the affected part.  
Diagnostic Code 7805.  (Where the schedule does not provide 
for a zero percent evaluation, a zero percent will be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31 (2008).)  

(The criteria for rating scars were changed in October 2008, 
but the new criteria apply only to applications for benefits 
received by VA on or after October 23, 2008, and a veteran 
whom VA rated before this date may request review under the 
new criteria irrespective of whether his disability worsened 
since the last review.  73 Fed. Reg. 54708 (Sept. 23, 2008).  
The Veteran's claim was made before October 2008, and no 
request for review has been made.)  

In September 2006, the Veteran was afforded a VA examination 
in connection with this claim.  The examiner reviewed the 
claims file and examined the Veteran.  The examiner noted a 5 
by 0.2 centimeter scar on the medial aspect and posterior of 
the right ankle, and attributed the scar to an in-service 
gunshot wound.  The examiner found that the scar was not 
tender to palpation and did not limit the Veteran's motion or 
function.  In addition, at a July 2008 hearing, the Veteran 
stated that the scar itself was not painful, but that he 
experienced some pain underneath the scar, which apparently 
was a reference to the underlying tissue or joint, not the 
scar.  Hearing Transcript at 5.

Based on the medical evidence of record, a noncompensable 
(zero percent) rating is appropriate.  A higher rating is not 
warranted because the Veteran's scar is not of sufficient 
size and is neither unstable nor painful.  In short, it 
appears asymptomatic, causing no limitations.  Thus, a 
noncompensable rating is appropriate and a higher is not 
warranted.  See 38 C.F.R. §§ 4.31, 4.118 (2008).

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's scar of the right 
ankle has reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2008).  The symptoms of his disability have been accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun, 22 Vet. App. at 115-16.

For all the foregoing reasons, the Board finds that the claim 
for a higher initial evaluation for the right ankle scar must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claim for a higher initial rating, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

III.  Service Connection Claims

A.  Neck Disability

At a July 2008 hearing, the Veteran stated that his neck was 
injured in service.  Hearing Transcript at 6.  The Veteran 
specifically attributed his neck disability to an in-service 
incident in which, during combat, a tree fell on the 
Veteran's neck due to bombs dropped by naval air support.  
Id.  Thus, the Veteran contends that service connection is 
warranted for a neck disability.

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran has sought treatment for 
neck pain.  A March 2006 x-ray report from the Nashville VAMC 
indicates that the Veteran's cervical spine is within normal 
limits-no abnormalities were detected.  None has otherwise 
been diagnosed.  Thus, an essential requirement for service 
connection is not met, namely a current diagnosis of the 
claimed disability.  In the absence of a diagnosis of a neck 
disability, the claim of service connection for a neck 
disability may not be granted.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.310; Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

B.  Left Ankle Disability

At a July 2008 hearing, the Veteran stated that his left 
ankle was injured in service.  Hearing Transcript at 8.  The 
Veteran specifically attributed his left ankle disability to 
an in-service incident in which, during combat, he was shot 
in the right ankle and a fragment hit his left ankle.  Id.  
Thus, the Veteran contends that service connection is 
warranted for a left ankle disability.

In October 2006, the Veteran was afforded a VA examination in 
connection with this claim.  The examination included an x-
ray of the left ankle.  The x-ray report indicates that there 
was no bone, joint, or soft tissue abnormalities in the 
Veteran's left ankle.  No ankle disability was diagnosed.  
Thus, an essential requirement for service connection is not 
met, namely a current diagnosis of the claimed disability.  
In the absence of a diagnosis of a left ankle disability, the 
claim of service connection for a left ankle disability may 
not be granted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.310; Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

C.  Conclusion

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Although the medical evidence documents clinical 
findings of neck and left ankle pain, mere pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not, in and of itself, constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001). 

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claims of service connection.  While the Board does 
not doubt the sincerity of his belief that his neck and left 
ankle pain is related to his active military service, as a 
lay person, without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as the diagnosis or etiology of a 
current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For the foregoing reasons, the Board finds that the claims of 
service connection for a neck and a left ankle disability 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).  


ORDER

A 50 percent initial rating for posttraumatic stress disorder 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.

An initial compensable rating for a right ankle scar is 
denied.

Service connection for a neck disability is denied.

Service connection for a left ankle disability is denied.


REMAND

Regarding the claims of service connection for hearing loss 
and tinnitus, the Board finds that further evidentiary 
development is necessary.

At a July 2008 hearing, the Veteran stated that, while in 
service, he was exposed to combat noise that resulted in his 
current hearing loss and tinnitus.  The Board notes that the 
Veteran's military occupational specialty was that of a 
rifleman and the Veteran served in the Republic of Vietnam 
earning two Purple Hearts.  Thus, the contention of combat 
noise is consistent with the Veteran's time, place, and 
circumstances of service.  See 38 U.S.C.A. § 1154.

The medical evidence of record does not include an evaluation 
of the Veteran's hearing.  VA regulations require VA to 
obtain a medical opinion based on the evidence of record if 
VA determines such evidence necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2008).  A medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, 
the Board finds that further development is necessary to 
address the diagnosis and etiology of the Veteran's hearing 
loss and tinnitus.  The Board will, therefore, remand the 
case to schedule the Veteran for a VA examination to obtain a 
medical opinion regarding a diagnosis of the Veteran's 
hearing loss and tinnitus and the medical probability that 
hearing loss and tinnitus are attributable to military 
service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claims.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has tinnitus or 
hearing impairment as defined by VA.  The 
examiner should then discuss the etiology 
and the onset of any diagnosed 
disability.  The examiner should indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any diagnosed tinnitus 
or hearing loss is related to the 
Veteran's period of active military 
service, including his combat noise 
exposure.  The bases for the opinion(s) 
provided should be explained in detail.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for hearing loss and tinnitus.  
If any benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


